267 F.2d 512
GOVERNMENT OF THE VIRGIN ISLANDSv.Gloria DU BOYCE, Appellant.
No. 12658.
United States Court of Appeals Third Circuit.
Argued May 27, 1959
Decided June 2, 1959.

H. Theodore Subkow, Yonkers, N. Y., for appellant.
Leon P. Miller, U. S. Atty, Charlotte Amalie, St. Thomas, V. I., for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of aggravated assault entered by the District Court of the Virgin Islands following a trial to the Court without a jury. The assault consisted of a shooting by the defendant of the complaining witness.


2
The appellant's argument emphasizes the privilege of a householder to use force against an unwelcome and unlawful intruder. If the facts were in accordance with the appellant's story we should give this interesting and difficult question of law thorough consideration. But this case presented sharp clashes in the testimony. The trial judge heard the evidence; he had to make up his mind where the balance of credibility lay. He did so, and his conclusions, supported as they are by adequate testimony are not to be interfered with by us.


3
The judgment of the district court will be affirmed.